t c memo united_states tax_court kolotolu v and seini liti petitioners v commissioner of internal revenue respondent docket no filed date a lavar taylor for petitioners louis jack for respondent memorandum opinion foley judge this matter is before the court on remand from the court_of_appeals for the ninth circuit for further consideration consistent with its opinion in 289_f3d_1103 9th cir vacating and remanding this court’s order and decision dated date denying petitioners’ request for litigation and administrative - - costs and imposition of sanctions against respondent the court_of_appeals for the ninth circuit determined that it could not review this court’s order and decision because such order and decision was unaccompanied by a statement of reasons background petitioners were born in a farming community in tonga in the late 1970s petitioners moved to the united_states learned english and began a lawn-cutting business the lawn-cutting business grew into a landscaping business best landscape and brickwork which relied heavily on the labor of migrant workers who received cash payments and mr liti mrs liti was in charge of the administrative aspects of the business prior to assuming those duties mrs liti worked in the accounting department of a church where she was responsible for typing checks and filing she did not have significant accounting experience and her bookkeeping skills were poor petitioners routinely failed to account for certain income and expenses by notice dated date respondent determined additions to tax and sec_6663 penalties in petitioners’ and federal income taxes at trial respondent contended that petitioners in violation of sec_6663 intended to evade unless otherwise indicated all section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure taxes they knew to be owing respondent’s position was based on petitioners’ omissions of gross_income from their and federal_income_tax returns respondent who did not believe petitioners’ explanations for such omissions reasoned that petitioners’ tax deficiencies could not be due to mere negligence because petitioners had enough business acumen to operate a successful business and acquire real_estate and other investments the court however found petitioners to be credible the tax deficiencies were due to petitioners’ negligence and lack of sophistication rather than any intent to avoid taxes petitioners did not intend to conceal income mislead respondent or prevent the collection of income_tax accordingly in a bench opinion rendered on date we held that respondent failed to adequately establish that the underpayments of petitioners’ taxes were due to fraud on date the court filed petitioner kolotolu liti’s motion for litigation and administrative costs and petitioner seini liti’s motion for litigation and administrative costs and ordered respondent to file objections to petitioners’ motions on date the court filed respondent’s objection to petitioners’ motions for litigation and administrative costs on date the court filed petitioners’ reply of seini liti and kolotolu liti to respondent’s objection to seini liti’s motion for litigation and q4e- administrative costs on date the court filed petitioners’ motion for sanctions on date the court issued an order and decision denying all of petitioners’ motions petitioners on date filed a notice of appeal from the decisions of this court on date the court_of_appeals for the ninth circuit vacated this court’s date order and decision and remanded such order for further explanation discussion the prevailing_party in a tax_court proceeding may recover litigation costs sec_7430 rule petitioners will not be treated as the prevailing_party if respondent’s position was substantially justified ie had a reasonable basis in law and fact sec_7430 b see 487_us_552 for the following reasons we conclude that respondent’s position relating to the sec_6663 fraud_penalty was substantially justified evidence of fraud may include substantial_understatement of income failure to maintain adequate books_and_records dealing in cash failure to cooperate with tax authorities and implausible or inconsistent explanations of behavior see eg 99_tc_202 the record established that petitioners underreported income for years deposited business funds in their personal bank accounts - - failed to maintain records paid numerous workers with cash and failed to provide their return preparer with full and accurate information respondent contended that these facts among others indicated that petitioners intended to evade taxes they knew to be owing prior to the presentation of witnesses the uncontested facts of the case laid the foundation for a finding of fraud petitioners’ intent was the primary issue at trial respondent who had the burden_of_proof proffered witnesses who presented rambling inconsistent and unconvincing testimony conversely the testimony of petitioners and their witnesses was credible and established that petitioners were careless and inattentive but did not intend to evade taxes simply put respondent had a reasonable basis for not believing petitioners but the evidence presented at trial established that respondent was wrong notwithstanding the shortcomings of respondent’s case at trial respondent’s position was substantially justified accordingly petitioners are not entitled to an award of litigation and administrative costs pursuant to sec_7430 sec_6673 allows the court to sanction an attorney who has unreasonably and vexatiously multiplied the proceedings in any case because we conclude that respondent’s position was substantially justified we also conclude that petitioners are -- - not entitled to an award of sanctions pursuant to sec_6673 a contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
